PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Petersen et al.
Application No. 14/440,134
Filed: May 1, 2015
For: BENDING STRAIN RELIEF ASSEMBLY FOR MARINE CABLES INCORPORATING AT LEAST ONE ELONGATED STIFFNESS MEMBER
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed November 30, 2020, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed March 11, 2019. The issue fee was timely paid on June 11, 2019.  Accordingly, the application became abandoned on June 12, 2019.  A Notice of Abandonment was mailed June 13, 2019. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an oath or declaration or substitute statement for inventors Carl C. Petersen, Jay C. Marino, Konstantin Nakovski, Robert G. Gannon, and Allan R. Metzler, Sr., (2) the petition fee of $1050, and (3) a proper statement of unintentional delay.   

In view of the accompanying petition to withdraw from issue and request for continued examination, this application is being referred to the appropriate deciding official for consideration under 37 CFR 1.313(c)(2).

Telephone inquiries concerning this decision should be directed to LaShawn Marks at (571) 272-7141.  



 /LIANA S WALSH/ Lead Paralegal Specialist, OPET